
	

113 HCON 30 IH: Recognizing the 65th anniversary of the independence of the State of Israel.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Radel (for
			 himself, Ms. Meng,
			 Mr. King of New York, and
			 Mr. Schneider) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the 65th anniversary of the
		  independence of the State of Israel.
	
	
		Whereas, on May 14, 1948, the State of Israel declared its
			 independence;
		Whereas the United States was one of the first nations to
			 recognize Israel, only 11 minutes after its creation;
		Whereas Israel has provided the opportunity for Jews from
			 all over the world to reestablish their ancient homeland;
		Whereas Israel is home to many religious sites sacred to
			 Judaism, Christianity, and Islam;
		Whereas Israel provided a refuge to Jews who survived the
			 unprecedented horrors of the Holocaust;
		Whereas the people of Israel have established a
			 pluralistic democracy which includes the freedoms cherished by the people of
			 the United States, including freedom of speech, freedom of religion, freedom of
			 association, freedom of the press, and government by the consent of the
			 governed;
		Whereas Israel continues to serve as a shining model of
			 democratic values by regularly holding free and fair elections, promoting the
			 free exchange of ideas, and vigorously exercising in its Parliament, the
			 Knesset, a democratic government that is fully representative of its
			 citizens;
		Whereas Israel has bravely defended itself from terrorist
			 and military attacks repeatedly since independence;
		Whereas the rocket attacks that have targeted Israel in
			 recent years have caused casualties and have destroyed homes, schools,
			 buildings, roads, power lines, and other significant infrastructure;
		Whereas Israel has signed landmark peace treaties and
			 successfully established peaceful bilateral relations with neighboring Egypt
			 and Jordan;
		Whereas it is imperative for all countries in the Middle
			 East, and for United States interests in the Middle East, that these peace
			 treaties continue to be recognized and upheld by all involved parties;
		Whereas despite the violence perpetrated against innocent
			 Israelis over the last several years at the hands of terrorists, the people of
			 Israel continue to seek peace with their Palestinian neighbors;
		Whereas Iran, which rejects Israel's right to exist as a
			 nation, is a continued threat to both Israel’s and the United States safety and
			 security, both through its support of terrorist groups like Hamas and Hezbollah
			 and through its ongoing efforts to acquire nuclear weapons;
		Whereas the United States is committed to ensuring that
			 Israel maintains its qualitative military edge;
		Whereas the United States and Israel enjoy a strategic
			 partnership based on shared democratic values, friendship, respect, and
			 justice;
		Whereas the people of the United States share an affinity
			 with the people of Israel and view Israel as a strong and trusted ally;
		Whereas Israel has turned barren desert into a thriving
			 country that ranks among the world’s leaders in economics, technology, health
			 care, energy, and humanitarianism;
		Whereas Israel has made significant global contributions
			 in the fields of science, medicine, and technology; and
		Whereas Israel's Independence Day on the Jewish calendar
			 coincides this year with April 16, 2013: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the independence of the State of
			 Israel as a significant event in providing refuge and a national homeland for
			 the Jewish people and in establishing a democracy in the Middle East;
			(2)commends the
			 bipartisan commitment of successive United States administrations and United
			 States Congresses since 1948 to stand by Israel and work for its security and
			 well-being;
			(3)asserts its
			 commitment to continue to stand with Israel during times of uncertainty;
			(4)expresses support
			 for Israel's right to exist as a democratic, Jewish State, defend itself, and
			 protect the lives and safety of the Israeli people;
			(5)congratulates the
			 United States and Israel for the strengthening of bilateral relations during
			 the past decade in the fields of defense, diplomacy, and homeland security, and
			 encourages both nations to continue their cooperation in resolving future
			 mutual challenges;
			(6)reaffirms its
			 unequivocal, enduring, and bipartisan support for the alliance and friendship
			 between the United States and Israel; and
			(7)extends warm
			 congratulations and best wishes to the people of Israel as they celebrate the
			 65th anniversary of Israel's independence.
			
